RECOMMENDED FOR PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 20a0228p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 DOUGLAS HARRIE STEWART,                                   ┐
                                Petitioner-Appellant,      │
                                                           │
                                                            >        No. 18-1204
        v.                                                 │
                                                           │
                                                           │
 O’BELL “TOM” WINN, Warden,                                │
                               Respondent-Appellee.        │
                                                           ┘

                         Appeal from the United States District Court
                    for the Western District of Michigan at Grand Rapids.
                    No. 1:14-cv-00586—Robert J. Jonker, District Judge.

                              Decided and Filed: July 27, 2020

               Before: STRANCH, READLER, and MURPHY, Circuit Judges.
                                _________________

                                          COUNSEL

ON BRIEF: Kelly Ann Kulka, Roula Allouch, GRAYDON HEAD & RITCHEY LLP,
Cincinnati, Ohio, for Appellant. John S. Pallas, Rebecca A. Berels, OFFICE OF THE
MICHIGAN ATTORNEY GENERAL, Lansing, Michigan, for Appellee. Douglas Harrie
Stewart, Freeland, Michigan, pro se.

     MURPHY, J., delivered the opinion of the court in which READLER, J., joined.
STRANCH, J. (pp. 11–14), delivered a separate dissenting opinion.
                                    _________________

                                           OPINION
                                    _________________

       MURPHY, Circuit Judge. A Michigan jury convicted Douglas Harrie Stewart of the
premeditated murder of his estranged wife, Venus Stewart.                At trial Stewart’s accomplice
testified that Stewart persuaded him to help in the murder by claiming that Venus was harming
 No. 18-1204                          Stewart v. Winn                                   Page 2


the couple’s children and that, if she ended up killing them, Stewart would go on a “rampage”
and “go after her family and the lawyers and prosecutors and jury[.]” Stewart moved for a
mistrial based on his accomplice’s testimony about what he had said, arguing that its
inflammatory nature prejudiced him in the eyes of the jury. A state appellate court rejected
Stewart’s due-process challenge to the accomplice’s testimony. This case asks: Was the state
court’s decision contrary to or an unreasonable application of clearly established Supreme Court
precedent under 28 U.S.C. § 2254(d)(1)? We answer no and affirm the denial of habeas relief.

                                               I

       Venus Stewart vanished on the morning of April 26, 2010. Venus’s mother last saw her
around 6:00 a.m. while leaving for work from their Michigan home. About two hours later,
Venus’s father was awakened by Venus’s two young daughters playing in the home
unsupervised. Venus’s phone, keys, and purse were still in the home. Venus was not. No one
saw her alive again.

       An investigation quickly led the police to Stewart, Venus’s estranged husband. Recently
separated, the couple had what Venus’s mother described as a “volatile” relationship. At the
time of Venus’s disappearance, Stewart was living in Virginia and Venus and their two
daughters were living with Venus’s parents in Michigan. When a Michigan police officer
arrived at her parent’s home, he encountered Venus’s panicked mother saying “[h]e took her, he
took her, he took her.” In the backyard, police found the discarded packaging to an “Ozark
Trail” tarp from Walmart. They identified Stewart’s fingerprint on this packaging. They also
later found a receipt from an Ohio Walmart on the floor of Stewart’s truck. Video at this
Walmart showed Stewart purchasing the tarp and a shovel on the evening before Venus’s
disappearance. A Walmart employee even recalled seeing Stewart in this store because of his
“odd” outfit: Hawaiian-flowered swim trunks with an unmatching shirt.

       The state charged Stewart with first-degree premeditated murder and conspiracy to
commit murder. The evidence at his trial showed that he had concocted an elaborate scheme to
travel to Michigan and kill Venus. A man named Ricky Spencer, Stewart’s accomplice, was a
key witness. Spencer was (according to his father) an “impressionable” 20-year-old living in
 No. 18-1204                            Stewart v. Winn                                   Page 3


Delaware. He befriended Stewart in 2008 while playing X-Box Live, a video-game system that
connects gamers over the internet. The pair did not meet in person until April 2010, the month
of Venus’s murder, when Spencer visited Stewart’s Virginia apartment.

        Spencer gave detailed testimony describing the murder plan. Spencer would stay at
Stewart’s apartment—using Stewart’s credit card and key fob and wearing Stewart’s clothes—to
make it appear as though Stewart had never left Virginia. In the meantime, Stewart would drive
to Michigan. He would avoid toll roads, pay in cash at gas stations, and communicate with
Spencer using prepaid cell phones. Spencer also conveyed that Stewart planned to choke Venus
and bury her at a preplanned spot. Stewart’s first attempt to execute this plan failed when an
Ohio trooper pulled him over while en route to Michigan. His second attempt succeeded.
According to Spencer, at around 8:20 a.m. on April 26, Stewart called him to say that he had
lured Venus out of her parents’ home and killed her.

        Why would Spencer participate in this murder? He testified that, during their initial
meeting, Stewart convinced him that Venus had been abusing the couple’s two daughters. (Trial
testimony showed that Venus was, in fact, a loving mother.) Spencer initially rebuffed Stewart’s
requests for help, but Stewart eventually convinced him that the children were at risk. Spencer
recounted for the jury:

        He was telling me like, ‘I talked to my dad already about this, and, you know, my
        wife is physically and mentally hurting my kids. And, you know, if I wasn’t –
        like if I wasn’t a hundred-percent sure that my kids were going to be injured or,
        you know, killed by my wife, and if I don’t do anything and I find out one day
        that they’re injured or, you know, or dead, that I would go on a rampage.’
        And it wouldn’t be like rampage like meaning like killing people, and it wouldn’t
        be a, you know, just an instant thing. He’d plan it out and go after her family and
        the lawyers and prosecutors and jury until like they stopped and figured out what
        – what was going on.

Allegedly convinced that Stewart’s children were in danger, Spencer agreed to help Stewart
create this false alibi.

        Stewart did not immediately object to Spencer’s “rampage” testimony, but he moved for
a mistrial soon thereafter on the ground that the jurors might have understood Spencer’s
testimony as suggesting that Stewart was threatening them. The trial court denied this motion.
 No. 18-1204                              Stewart v. Winn                                   Page 4


The court interpreted Stewart’s statements to Spencer to mean “that if something were to happen
to his children by his wife that he would then go on a rampage against the Prosecutor and the
jury that dealt with that issue, not in this case.” In any event, the trial court added that the
statement was offered not for its truth, but to provide context for how Stewart convinced Spencer
to join the conspiracy. The court offered to instruct the jury to disregard the statement “if there’s
any confusion in that.” Stewart’s counsel never requested this kind of limiting instruction
concerning Spencer’s testimony.

       After 12 days of evidence and three hours of deliberation, the jury convicted Stewart on
both counts. He received a life sentence without the possibility of parole.

       On appeal Stewart argued that the trial court should have granted a mistrial. With a lone
citation to the Fourteenth Amendment, he invoked his due-process right to a “fair trial.” The
Michigan Court of Appeals rejected his argument based on state rules and authorities. People v.
Stewart, 2012 WL 3966300, at *2 (Mich. Ct. App. Sept. 11, 2012) (per curiam). It agreed with
the trial court that “[n]o reasonable person could construe [Stewart’s] statement to Spencer about
going on a rampage as a threat against [Stewart’s] jury.” Id. It thus found that the statement was
not unduly prejudicial because any “danger that the jury would unfairly infer a threat directed at
them was slight or nonexistent.” Id. The testimony also “provided the context for highly
relevant evidence of motive for murder.” Id.

       After the Michigan Supreme Court declined review, Stewart filed a federal habeas
petition under 28 U.S.C. § 2254. Stewart’s petition alleged in perfunctory fashion that he had
been denied a fair trial “after the jury heard inflammatory testimony” about the threatened
rampage. A magistrate judge recommended that the district court deny relief. The judge
“indulgently addressed” this claim even though Stewart presented no supporting arguments, and
rejected it on its merits. The district court adopted the judge’s recommendation. We granted a
certificate of appealability to consider this claim.

                                                  II

       The parties agree on two points. They agree that the state appellate court decided
Stewart’s due-process claim “on the merits,” so Stewart must meet the standards in the
 No. 18-1204                            Stewart v. Winn                                    Page 5


Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), 28 U.S.C. § 2254(d). See
Johnson v. Williams, 568 U.S. 289, 298–301 (2013). They also agree that this case presents a
legal question for § 2254(d)(1), not a factual question for § 2254(d)(2). Stewart thus must show
that the state court’s decision was “contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court of the United States.” 28
U.S.C. § 2254(d)(1).

       Before a habeas petitioner can show that a state decision was “contrary to” or an
“unreasonable application of” an asserted principle, the petitioner must identify the Supreme
Court decision that “clearly established” the principle. This “‘clearly established’ language”
requires a petitioner to rely “only on ‘the holdings, as opposed to the dicta, of [the Supreme]
Court’s decisions.’” Atkins v. Crowell, 945 F.3d 476, 477 (6th Cir. 2019) (quoting White v.
Woodall, 572 U.S. 415, 419 (2014)). When identifying what a Supreme Court decision actually
holds, the Supreme Court has told us not to frame the decision “at too high a level of generality.”
Woods v. Donald, 575 U.S. 312, 318 (2015) (per curiam). Take the Court’s Confrontation
Clause caselaw as an example. See Nevada v. Jackson, 569 U.S. 505, 511–12 (2013) (per
curiam).    The Court’s decisions holding that the Confrontation Clause regulates state
“restrictions on a defendant’s ability to cross-examine witnesses” do not also clearly establish
that the clause “entitles a criminal defendant to introduce extrinsic evidence” to impeach
witnesses. Id. And petitioners cannot turn the cross-examination holding into an extrinsic-
evidence holding merely by arguing that the Court’s decisions create “a broad right to present
‘evidence bearing on [a witness’s] credibility.’” Id. at 512 (citation omitted). Such an overly
broad reading of the Court’s holdings would allow federal courts to “transform even the most
imaginative extension of existing case law into ‘clearly established Federal law, as determined
by the Supreme Court.’” Id. (citation omitted).

       Spencer’s claim fails because he has not identified a Supreme Court holding that clearly
establishes his asserted legal rule. He argues that the admission of certain evidence—Spencer’s
testimony that Stewart told him that he would “go on a rampage” and go after the “jury” if Venus
were to harm his daughters—violated due process because it was irrelevant and inflammatory.
Yet Stewart identifies no Supreme Court holding clearly establishing that the Due Process
 No. 18-1204                             Stewart v. Winn                                      Page 6


Clause bars this type of prejudicial evidence. To the contrary, the Supreme Court’s holdings cut
the other way. The Court has said: “The fact that evidence admitted as relevant by a court is
shocking to the sensibilities of those in the courtroom cannot, for that reason alone, render its
reception a violation of due process.” Lisenba v. California, 314 U.S. 219, 228–29 (1941). So it
has repeatedly rejected claims that prejudicial evidence violated due process.             It has, for
example, held that a court did not violate due process by admitting evidence of a six-month-old’s
prior injuries to prove that the defendant killed the child intentionally, not accidentally. Estelle v.
McGuire, 502 U.S. 62, 67–70 (1991). It has held that a court did not violate due process by
admitting proof of a defendant’s prior crimes under a state’s recidivism law. Spencer v. Texas,
385 U.S. 554, 563–69 (1967). And it has held that a court did not violate due process by
admitting testimony “relating to an alleged crime that the defendant had previously been
acquitted of committing.” Dowling v. United States, 493 U.S. 342, 343–44, 352–54 (1990). In
short, “state and federal statutes and rules,” not the Due Process Clause, “ordinarily govern the
admissibility of evidence” in criminal trials. Perry v. New Hampshire, 565 U.S. 228, 237 (2012).

       The lack of a Supreme Court holding forecloses Stewart’s habeas claim under our own
precedent applying § 2254(d)(1) to this evidentiary context.          We have held that a habeas
petitioner’s challenge to an “evidentiary ruling” cannot satisfy § 2254(d)(1) unless the petitioner
identifies “a Supreme Court case establishing a due process right with regard to [the] specific
kind of evidence” at issue. Moreland v. Bradshaw, 699 F.3d 908, 923 (6th Cir. 2012) (emphasis
added). Thus, when a petitioner challenged the admission of his prior crimes, we denied relief
because “no clearly established Supreme Court precedent . . . holds that a state violates due
process by permitting propensity evidence in the form of other bad acts evidence.” Bugh v.
Mitchell, 329 F.3d 496, 512–13 (6th Cir. 2003). We reached the same result when a petitioner
argued that an 11-year-old’s testimony violated due process because a court had improperly
evaluated the child’s competency. Moreland, 699 F.3d at 923. The petitioner “point[ed] to no
clearly established Supreme Court precedent governing how a state competency hearing is to be
conducted.” Id.; see also, e.g., Maldonado v. Wilson, 416 F.3d 470, 476 (6th Cir. 2005).

       These cases control this one. Like the petitioner in Moreland, Stewart identifies no
Supreme Court holding barring the “specific kind of evidence” he challenges—his out-of-court
 No. 18-1204                             Stewart v. Winn                                   Page 7


statements that allegedly inflamed the jury. 699 F.3d at 923. Because “there is no Supreme
Court precedent that the [state] court’s decision could be deemed ‘contrary to,’” Stewart cannot
satisfy § 2254(d)(1). Bugh, 329 F.3d at 513; see Jackson v. Houk, 687 F.3d 723, 737 (6th Cir.
2012).

         Stewart’s arguments do not convince us otherwise. He asserts that the state appellate
court’s decision was contrary to a slew of decisions: Estelle, Lisenba, Payne v. Tennessee, 501
U.S. 808 (1991), Donnelly v. DeChristoforo, 416 U.S. 637 (1974), and Berger v. United States,
295 U.S. 78 (1935). Yet the “holdings” of these decisions do not clearly establish Stewart’s
proposed due-process rule. Woodall, 572 U.S. at 419. Donnelly and Berger did not even address
the admission of evidence; they addressed prosecutorial misconduct. Cf. Jackson, 569 U.S. at
511–12. Berger reversed a conviction for that misconduct, but the phrase “due process” is
noticeably missing from the opinion. 295 U.S. at 89. The case was “decided on direct review”
when the Court could exercise its non-constitutional supervisory power over federal
prosecutions. Henley v. Bell, 487 F.3d 379, 389 (6th Cir. 2007); cf. Early v. Packer, 537 U.S. 3,
10 (2002) (per curiam). And Donnelly rejected a due-process challenge to a prosecutor’s closing
arguments. 416 U.S. at 641–45; see also Darden v. Wainwright, 477 U.S. 168, 178–83 (1986)
(same). A holding rejecting a due-process claim against prosecutorial misconduct does not
“clearly establish” a due-process claim against something else—prejudicial evidence.

         While Estelle, Lisenba, and Payne at least involved evidentiary challenges, their holdings
likewise offer Stewart no support. Estelle’s holding, as noted, undercuts his claim: “We hold
that [the petitioner’s] due process rights were not violated by the admission of the evidence” of a
six-month old’s prior injuries. 502 U.S. at 70. So does Lisenba’s. There, the prosecution
alleged that the defendant attempted to kill his wife with a rattlesnake bite and then drowned her.
314 U.S. at 224. When it brought the rattlesnakes into the courtroom as evidence, the defendant
argued that “the sole purpose of the production of the snakes was to prejudice the jury against
him and that those in the courtroom, including the jury, were in a panic as a result of the
incident.” Id. at 228. The Court flatly rejected the due-process claim against this reptilian
evidence, noting that the Court did “not sit to review state court action on questions of the
propriety of the trial judge’s action in the admission of evidence.” Id. Lastly, Payne’s holding
 No. 18-1204                             Stewart v. Winn                                  Page 8


did not concern the Due Process Clause. 501 U.S. at 811. It held that the Eighth Amendment
did not categorically bar introduction of “victim impact evidence” at a capital trial’s penalty
phase. Id. at 827. All told, Stewart fails to identify a single Supreme Court holding that clearly
establishes his asserted rule of prejudice.

       Unable to rely on their holdings, Stewart plucks general statements out from the decisions
to argue that due process bars “fundamentally unfair” procedures. When resolving the Eighth
Amendment claim, for example, Payne noted: “In the event that evidence is introduced that is so
unduly prejudicial that it renders the trial fundamentally unfair, the Due Process Clause of the
Fourteenth Amendment provides a mechanism for relief.” 501 U.S. at 825. And when rejecting
the prosecutorial-misconduct claim, Donnelly used language suggesting that errors rendering a
trial fundamentally unfair might violate due process: “[N]ot every trial error or infirmity which
might call for application of supervisory powers correspondingly constitutes a ‘failure to observe
that fundamental fairness essential to the very concept of justice.’” 416 U.S. at 642 (quoting
Lisenba, 314 U.S. at 236); see also, e.g., Estelle, 502 U.S. at 75. Stewart’s reliance on these
snippets to satisfy § 2254(d)(1)’s requirement of “clearly established” law has two problems.
Problem One: He relies on the “dicta” rather than the “holdings” in the Supreme Court’s
decisions. Atkins, 945 F.3d at 477 (quoting Woodall, 572 U.S. at 419). Problem Two: He
“frame[s] the issue at too high a level of generality.” Woods, 575 U.S. at 318; Lopez v. Smith,
574 U.S. 1, 6 (2014) (per curiam); Jackson, 569 U.S. at 512. Stewart’s reliance on the general
rule that the Due Process Clause prohibits “fundamentally unfair” procedures—without a
specific Supreme Court holding covering the type of due-process error he asserts—would allow
courts to “transform even the most imaginative extension of existing case law into ‘clearly
established Federal law, as determined by the Supreme Court.’” Jackson, 569 U.S. at 512
(citation omitted).

       Our own AEDPA caselaw also offers Stewart no support for proposing a due-process
right at perhaps the highest level of generality (a right to “fundamental fairness”). He mostly
cites cases resolving pre-AEDPA habeas claims unencumbered by § 2254(d)(1)’s requirement of
“clearly established” law. See Coleman v. Mitchell, 244 F.3d 533, 538, 542–43 (6th Cir. 2001);
Byrd v. Collins, 209 F.3d 486, 515 n.30, 532 (6th Cir. 2000). After AEDPA, we have recognized
 No. 18-1204                            Stewart v. Winn                                    Page 9


that a federal court may “grant relief in cases where ‘the state’s evidentiary ruling is so
fundamentally unfair that it rises to the level of a due-process violation.’” Moreland, 699 F.3d at
923 (citation omitted). But we have added an important caveat: To succeed under § 2254(d)(1),
a petitioner must identify a Supreme Court case that addresses the “specific kind of evidence”
challenged. Id.; see Simmons v. Balcarcel, 2019 WL 2193321, at *2 (6th Cir. Apr. 2, 2019)
(order); Carter v. Horton, 2017 WL 6418076, at *2 (6th Cir. Dec. 15, 2017) (order); Collier v.
Lafler, 419 F. App’x 555, 558 (6th Cir. 2011); Maldonado, 416 F.3d at 477; Frazier v. Huffman,
343 F.3d 780, 790 (6th Cir. 2003); Bugh, 329 F.3d at 512–13. Stewart fails to identify such a
case.

        To be sure, one of our cases held that the admission of unreliable expert testimony
violated due process under § 2254(d)(1)’s standards. Ege v. Yukins, 485 F.3d 364, 375–78 (6th
Cir. 2007). In Ege, “critical” expert testimony suggested without foundation “that among the 3.5
million residents of the Detroit metropolitan area, [the habeas petitioner’s] teeth, and only [her]
teeth, could have made the mark on [the victim’s] cheek.” Id. at 376, 378 (citation omitted).
Ege relied on Chambers v. Mississippi, 410 U.S. 284, 294–303 (1973), which held that a court
violated due process by refusing to allow a capital defendant to cross-examine a witness and
introduce testimony in support of the defendant’s main defense that another person committed
the murder.    While Chambers involved the “improper exclusion of certain evidence,” Ege
reasoned, “its tenets are equally applicable to situations involving a state trial court’s improper
admission of certain evidence.” 485 F.3d at 375. Yet Ege predates the Supreme Court’s recent
AEDPA teachings not to frame its “precedents at such a high level of generality.” Jackson, 569
U.S. at 512; see Woodall, 572 U.S. at 426–27. And this case does not concern expert testimony.
So we follow our precedent from both before and after Ege requiring a Supreme Court case on
the “specific kind of evidence” that a habeas petitioner challenges. Moreland, 699 F.3d at 923;
Bugh, 329 F.3d at 512–13.

        Regardless, even under Stewart’s high-level framing, he has not shown that the state
court’s decision was contrary to or an unreasonable application of any “fundamental-fairness”
mandate.    The state appellate court reasonably concluded that Spencer’s testimony about
Stewart’s statement was not unduly prejudicial. Stewart, 2012 WL 3966300, at *2. Stewart’s
 No. 18-1204                              Stewart v. Winn                                Page 10


statement that he would go on a “rampage” and go after Venus’s “family and the lawyers and
prosecutors and jury” was not a threat toward Stewart’s actual jury, but a hypothetical
description about what Stewart would do if Venus killed his children (an incident that never
occurred). Because “[n]o reasonable person could construe [Stewart’s] statement to Spencer
about going on a rampage as a threat against [Stewart’s] jury,” “[t]he danger that the jury would
unfairly infer a threat directed at them was slight or nonexistent.” Id.

       Nor was this isolated statement a “crucial” or “critical” factor in establishing Stewart’s
guilt. Collier, 419 F. App’x at 559 (quoting Ege, 485 F.3d at 375). Spencer’s “rampage”
testimony was “but one moment in an extended trial.” See Donnelly, 416 U.S. at 645. The
prosecutor did not mention it again. And substantial evidence proved Stewart’s guilt. Spencer
provided detailed testimony about the conspiracy, and other evidence corroborated his account.
Security cameras captured Spencer, with his telltale habit of walking on his toes, parading
around Newport News, Virginia, in Stewart’s clothes and car. When Spencer dropped off a
payment at the Virginia law firm that represented Stewart (another attempt at establishing an
alibi), the receptionist was not fooled; she thought the “person who came into the office claiming
to be Doug Stewart” was “a different type of person.” Records from the Ohio Walmart showed
that Stewart had purchased a shovel and a tarp on his way to Michigan. And packaging for the
same type of tarp was found at the Michigan crime scene with Stewart’s latent fingerprint.

       Stewart’s reliance on federal caselaw having run out, he ends by citing state rules or
procedures that Spencer’s testimony allegedly violated. Stewart contends, for example, that
Spencer’s testimony about what Stewart told him (a classic party admission) qualified as
inadmissible hearsay and “bad acts” evidence, and also violated the parties’ pre-trial stipulation.
But we would ourselves act contrary to clearly established Supreme Court precedent if we used
these state-law arguments as a basis for granting federal habeas relief. The Supreme Court’s
cases could not be clearer: “[I]t is not the province of a federal habeas court to reexamine state-
court determinations on state-law questions.” Estelle, 502 U.S. at 67–68. For the most part, that
is all Stewart has asked us to do here.

       We affirm.
 No. 18-1204                             Stewart v. Winn                                   Page 11


                                        _________________

                                              DISSENT
                                        _________________

       JANE B. STRANCH, Circuit Judge, dissenting.                The Michigan Court of Appeals
unreasonably applied clearly established Supreme Court precedent when it reviewed the
irrelevant and threatening jury-rampage testimony at issue here. Because that unduly prejudicial
testimony irreparably tainted the fairness of Stewart’s trial, I respectfully dissent.

       My disagreement with the majority opinion boils down to its conclusion that no Supreme
Court holdings clearly establish the due process violation Stewart asserts. It is true that we must
not frame a rule “at too high a level of generality,” Woods v. Donald, 575 U.S. 312, 318 (2015)
(per curiam), but it is equally true that “rules of law may be sufficiently clear for habeas purposes
even when they are expressed in terms of a generalized standard rather than as a bright-line
rule,” Williams v. Taylor, 529 U.S. 362, 382 (2000). “Where the beginning point is a rule of this
general application, a rule designed for the specific purpose of evaluating a myriad of factual
contexts, it will be the infrequent case that yields a result so novel that it forges a new rule, one
not dictated by precedent.” Id. (quoting Wright v. West, 505 U.S. 277, 308 (1992) (Kennedy, J.,
concurring)). One such rule is at issue here—when “evidence is introduced that is so unduly
prejudicial that it renders the trial fundamentally unfair, the Due Process Clause of the
Fourteenth Amendment provides a mechanism for relief.” Payne v. Tennessee, 501 U.S. 808,
825 (1991). This rule “provides a general standard which calls for some examination of the
facts,” and “of course there will be variations from case to case” because we must examine
whether the evidence introduced was unduly prejudicial. Wright, 505 U.S. at 308–09 (Kennedy,
J., concurring).

       The acceptance of this evidence-directed rule is shown by the cases the majority opinion
cites for its assertion that state and federal statutes and rules, not the Constitution, typically
govern the admissibility of evidence. Those cases also contain the clearly established rule that
when evidence is so extremely unfair as to violate fundamental conceptions of justice, the due
process clause provides a remedy. See, e.g., Perry v. New Hampshire, 565 U.S. 228, 237 (2012)
(explaining that “when evidence ‘is so extremely unfair that its admission violates fundamental
 No. 18-1204                             Stewart v. Winn                                   Page 12


conceptions of justice,’” the Court has “imposed a constraint tied to the Due Process Clause.”
(quoting Dowling v. United States, 493 U.S. 342, 352 (1990))); Bugh v. Mitchell, 329 F.3d 496,
512 (6th Cir. 2003) (“When an evidentiary ruling is so egregious that it results in a denial of
fundamental fairness, it may violate due process and thus warrant habeas relief.”). Rules and
statutes do govern the admission of evidence; so does the Constitution.

       The majority opinion also points to cases like Lisenba v. People of State of California,
314 U.S. 219 (1941), and Estelle v. McGuire, 502 U.S. 62 (1991), where the Supreme Court
applied this general rule but found no due process violation based on its case-by-case
examination of the facts. That some habeas petitioners lose when this general rule is applied to
particular facts, however, does not prove that there can never be a due process violation when
irrelevant inflammatory evidence is so unduly prejudicial as to affect a trial’s fundamental
fairness. And that evidence introduced in Lisenba and Estelle was not sufficiently prejudicial to
make those trials fundamentally unfair is proof only of the nature of the rule—it “of necessity
requires a case-by-case examination of the evidence.” Williams, 529 U.S. at 382 (quoting
Wright, 505 U.S. at 308 (Kennedy, J., concurring)). In short, this rule governing evidence must
be applied to the particular facts and record of a case, including this one.

       The rule was applied to the challenged evidence in Lisenba and the Court determined that
the evidence did not so infuse the trial with unfairness as to deny due process of law. There, the
habeas petitioner had allegedly attempted to murder his wife by procuring rattlesnakes to bite
and kill her. 314 U.S. at 228. The prosecution introduced the snakes in evidence so they could
be identified by a co-conspirator. Id. at 226. The petitioner argued that “the sole purpose of the
production of the snakes was to prejudice the jury against him and that those in the courtroom,
including the jury, were in a panic as a result of the incident.” Id. at 228. The prosecution
rebutted with a counter-affidavit and statement by the trial judge and with evidence that later in
the trial “the snakes were brought into court at the defendant’s request.” Id.   The Court
concluded that the evidence was relevant and “the fact that evidence admitted as relevant by a
court is shocking to the sensibilities of those in the courtroom cannot, for that reason alone,
render its reception a violation of due process.” Id. at 228–29 (emphasis added).
 No. 18-1204                             Stewart v. Winn                                   Page 13


       It was significant in Lisenba that the inflammatory evidence was relevant to the
underlying crime. Here the part of Spencer’s testimony explaining that Stewart told him he
would kill Venus if he learned she had hurt their children is likely probative of Stewart’s motive
to murder Venus. The testimony that Stewart “would go on a rampage” including undertaking a
plan to go “after her family and the lawyers and prosecutors and jury” is not. R. 7-17, 2/28/11
Trial Transcript, PageID 2589. Disregarding the rampage evidence would not impact a jury’s
understanding of Stewart’s motive, which was informed by the testimony that Stewart would kill
Venus if he learned she had hurt their children. The rampage testimony’s lack of relevance is
important because determining whether evidence is “unduly prejudicial,” Payne, 501 U.S. at
825, necessarily involves balancing its probative and prejudicial effects.        It is true, as the
Michigan Court of Appeals concluded, “[a]ll relevant evidence is prejudicial to some extent.”
But that begs the question here—whether it is an unreasonable application of Supreme Court
precedent to find that the prejudicial effect of inflammatory, irrelevant evidence that threatens
the jury is acceptable under the due process clause. Applying the general rule from Lisenba,
Estelle, and elsewhere to this case shows that it is not acceptable.

       Even if we assumed that the rampage evidence might have a modicum of relevance,
moreover, it was still so unduly prejudicial as to disturb the trial’s fundamental fairness under the
due process clause. To start, accepting the state court’s determination that the jury-rampage
testimony was probative of Stewart’s motive belies its contrary conclusion that the jury could not
have felt threatened by the evidence. If fear that Venus was harming their children motivated
Stewart to murder his wife, then according to Spencer’s testimony, it would also motivate him to
“go on a rampage,” and “[h]e’d plan it out and go after her family and the lawyers and
prosecutors and jury until like they stopped and figured out what—what was going on.” R. 7-17,
PageID 2589. Respondent argues that the jury could not have been threatened by this evidence
because Stewart would only kill Venus and go on a rampage against a hypothetical jury if his
children were harmed.

       But Stewart was on trial for killing Venus—something he said he would do, according to
Spencer, if he learned his children had been harmed. Stewart and Venus, moreover, had both
alleged that the other abused their children.         That the admitted statement implicated a
 No. 18-1204                              Stewart v. Winn                                 Page 14


hypothetical jury and was made long before Stewart’s jury was empaneled does not mitigate the
intimidating nature of the testimony that Stewart’s threats included a plan to keep going after a
list of people, including the jury. To the contrary, the idea that Stewart would illogically go on a
rampage against individuals not responsible in any way for harming his children could lead a
reasonable juror to conclude that Stewart was unhinged. It does not take a leap of logic to
conclude from his threat to a hypothetical jury, that Stewart could also be a threat to the
empaneled jury—a jury that he might have a genuine motive to harm.               The state court’s
conclusion that “[t]he danger that the jury would unfairly infer a threat directed at them was
slight or nonexistent” is unsupported by its factual determinations and inconsistent with the
Supreme Court’s due process jurisprudence.

       Because the record testimony shows that a reasonable juror could feel threatened by
irrelevant testimony that the Defendant planned to go on a rampage and go after a jury, we
cannot know whether the jury reached its verdict based on an impartial view of the evidence or
in response to the irrelevant but threatening testimony that Stewart planned a rampage against a
group that included the jury. Because “any ground of suspicion that the administration of justice
has been interfered with” cannot “be tolerated,” Mattox v. United States, 146 U.S. 140, 149
(1892), Stewart is entitled to a new trial.

       For these reasons, I respectfully dissent.